UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-5108


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

TYRONE ERNELL HINTON,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Louise W. Flanagan,
District Judge. (5:09-cr-00110-FL-1)


Submitted:   May 8, 2012                      Decided:   June 6, 2012


Before KEENAN, DIAZ, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, Stephen C. Gordon,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant.   Thomas G. Walker, United States Attorney, Jennifer
P. May-Parker, Kristine L. Fritz, Assistant United States
Attorneys, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Tyrone      Ernell   Hinton        pled     guilty,    without        a    plea

agreement, to one count of bank robbery, in violation of 18

U.S.C. § 2113(a) (2006).             The district court sentenced Hinton to

188 months in prison, the top of the advisory Guidelines range.

In   reaching       this     sentence,       the       district     court       took     into

consideration several factors, including the need to deter such

criminal conduct, to protect the public, to promote respect for

the law, and to get Hinton mental health treatment.                                     Hinton

timely    appeals,        asserting    that       the    district    court       committed

plain error by basing his sentence on his need for mental health

treatment.      For the following reasons, we affirm.

              As Hinton acknowledges, we review his claim for plain

error because he raises it for the first time on appeal.                                United

States v. Lynn, 592 F.3d 572, 580 (4th Cir. 2010).                            To establish

plain    error,     Hinton    must    show       that    the    court’s       sentence     was

based    on    error,       that     was     plain,       and     that     affected        his

substantial rights.           United States v. Strieper, 666 F.3d 288,

295 (4th Cir. 2012).          Even if Hinton makes this showing, we will

not correct the error unless “it seriously affects the fairness,

integrity or public reputation of judicial proceedings.”                                   Id.

(internal quotation marks and citations omitted).

               At   sentencing,       a    court        may    discuss    a    defendant’s

opportunities       for    rehabilitation         or     treatment       programs       during

                                             2
incarceration.            Tapia v. United States, 131 S. Ct. 2382, 2392

(2011).        However,      the   court       may    not     impose    or       increase   the

length    of    a     sentence     for    the       purpose    of     ensuring      that    the

defendant receive rehabilitative services.                       Id. at 2393.

               Even    assuming       that      the    district        court       improperly

considered Hinton’s need for psychological treatment as a basis

for his sentence, we find that Hinton has not shown that the

error affected his substantial rights.

               Generally,      for       an    error    to     affect        a    defendant’s

substantial rights it must be prejudicial, meaning “there must

be a reasonable probability that the error affected the outcome

. . . .”       United States v. Marcus, 130 S. Ct. 2159, 2164 (2010).

In the sentencing context, an error affects substantial rights

only if the defendant can show that the sentence imposed was

longer    than      the    sentence      he    would    have    received          without   the

error.     United States v. Hughes, 401 F.3d 540, 548 (4th Cir.

2005); see also United States v. Angle, 254 F.3d 514, 518 (4th

Cir. 2001) (en banc) (explaining that sentencing error affects

substantial rights if the actual sentence is “longer than that

to which [the defendant] would otherwise be subject”); see also

United States v. Hernandez, 603 F.3d 267, 272 (4th Cir. 2010)

(holding       defendant     failed       to    show    lack     of    a     more    detailed

explanation had a prejudicial impact on the sentence imposed).



                                                3
             Here, the district court provided several legitimate

grounds     for    sentencing      Hinton       at   the    top    of    the     Guidelines

range,     and    Hinton   fails    to    show       that   there       is   a   reasonable

probability that the court would have imposed a lower sentence

had   it   not    improperly    considered           his    need    for      psychological

treatment.         Accordingly,      we     affirm         Hinton’s      sentence.       We

dispense     with     oral   argument        because         the    facts        and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                                                   AFFIRMED




                                            4